THIS CONVERTIBLE NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
CONVERTIBLE NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. HOLDER
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.
 
CONVERTIBLE NOTE
 
OF
 
MEGA MEDIA GROUP, INC.
 
No.                       
 

$ 75,000.00 
 Made as of March _, 2008

 
                                                                                                         
WHEREAS, to provide the Company with additional funds to conduct its business,
Tangiers Investors, L.P., a Delaware limited partnership (the "Holder"), is
willing to purchase from Mega Media Group, Inc., a Nevada corporation (the
“Company”), and the Company is willing to issue and sell to the Holder, on the
terms and subject to the conditions set forth herein, a Convertible Note in the
principal amount of $75,000, convertible into shares of the Company’s common
stock, par value $0.00 1 per share (the “Common Stock”), in accordance with its
terms. As further inducement for the Holder to purchase the aforementioned
Convertible Note, the Company is willing to issue to the Holder shares of its
Common Stock as described below.
 
NOW, THEREFORE, in consideration of the mutual covenants of the parties hereto,
and for good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereby agree as follows:
 
The Company hereby promises to pay to the Holder, or its registered assigns, on
March __, 2010 (the “Maturity Date”), the principal sum of $75,000 (the
“Principal Amount”), or such lesser amount as shall then equal the outstanding
principal amount hereunder, together with interest on the unpaid principal
balance equal to 9.9%, computed on the basis of the actual number of days
elapsed and a year of 365 days from the date of this Convertible Note unless the
Principal Amount and all interest accrued thereon and all other amounts owed
hereunder are converted, as provided in Section 6 hereof. All payments received
by the Holder hereunder will be applied first to costs of collection, if any,
then to interest and the balance to principal. Principal and interest shall be
payable in lawful money of the United States of America.
 
 
1

--------------------------------------------------------------------------------


 
The Company may at any time, upon at least five (5) days’ advance written notice
to the Holder, prepay in whole or in part the unpaid balance of this Convertible
Note, subject to a prepayment penalty of 30% of the amount prepaid within 6
months of the issuance of this note and 20% at any point thereafter. All
payments will first be applied to the repayment of accrued fees and expenses,
then to accrued interest until all then outstanding accrued interest has been
paid, and then shall be applied to the repayment of principal.
 
The following is a statement of the rights of the Holder and the conditions to
which this Convertible Note is subject, and to which the Holder hereof, by the
acceptance of this Convertible Note, agrees:
 
1.            DEFINITIONS. The following definitions shall apply for all
purposes of this Convertible Note:
 
1.1            “Closing” means the date on which the purchase and sale of the
Convertible Note occurs, or March ___, 2008.
 
1.2            “Company” means the “Company” as defined above and includes any
corporation which shall succeed to or assume the obligations of the Company
under this Convertible Note.
 
1.3            “Common Stock” means the shares of the Company’s common stock,
$0.00 1 par value per share.
 
1.4            “Conversion Price” means the lesser of (i) $.50, or (ii) 70% of
the average of the 3 lowest Volume Weighted Average Prices during the 10 Trading
Days prior to Holder’s election to convert.
 
1.5              “Conversion Stock” means Common Stock. The number of shares of
Conversion Stock are subject to adjustment as provided herein.
 
1.6              “Convertible Note” means this Convertible Note.
 
1.7              “Holder” means any person who shall at the time be the
registered Holder of this Convertible Note.
 
1.8               “Registration” has the meaning set forth in Section 11.
 
1.9               “Volume Weighted Average Price” per Common Share means the
volume weighted average price of the Common Shares during any Trading Day as
reported in the “pink sheets” through the Interdealer Trading Quotation System;
provided, if such security is not traded on the over the counter market via the
pink sheets, then the volume weighted average price on the NASDAQ OTCBB;
provided further, that, if such security is not listed or admitted to trading on
the NASDAQ OTCBB, as reported on the principal national security exchange or
quotation system on which such security is quoted or listed or admitted to
trading, or, if not quoted or listed or admitted to trading on any national
securities exchange or quotation system, the volume weighted average price of
the Common Shares during any Trading Day on the over-the-counter market as
reported by Bloomberg LP or a similar generally accepted reporting service, as
the case may be.
 
 
2

--------------------------------------------------------------------------------


 
 
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to Holder that the statements in the following paragraphs of this
Section 2 are all true and complete as of immediately prior to the Closing:
 
2.1            Organization, Good Standing and Qualification. The Company has
been duly incorporated and organized, and is validly existing in good standing,
under the laws of the State of Nevada. The Company has the corporate power and
authority to own and operate its properties and assets and to carry on its
business as currently conducted and as presently proposed to be conducted.
 
2.2            Due Authorization. All corporate action on the part of the
Company’s directors and shareholders necessary for the authorization, execution,
delivery of, and the performance of all obligations of the Company under the
Convertible Note has been taken or will be taken prior to the Closing, and the
Convertible Note when executed and delivered, will constitute, a valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditor’s rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.
 
2.3            Corporate Power. The Company has the corporate power and
authority to execute and deliver this Convertible Note to be purchased by the
Holder hereunder, to issue the Convertible Note and to carry out and perform all
its obligations under the Convertible Note.
 
2.4            Valid Issuance. The Convertible Note and the Conversion Shares,
when issued, sold and delivered in accordance with the terms of this Convertible
Note for the consideration provided for herein, will be duly and validly issued,
fully paid and nonassessable.
 
2.5            Securities Law Compliance. Based in part on the representations
made by the Holder in Section 3 hereof, the offer and sale of the Convertible
Note solely to the Holder in accordance with the terms herein are exempt from
the registration and prospectus delivery requirements of the Securities Act of
1933, as amended (the “1933 Act”) and the securities registration and
qualification requirements of the currently effective provisions of the
securities laws of the states in which the Holder is a resident based upon the
address set forth herein.
 
2.6            SEC Reports. The Company has filed all forms, reports, schedules,
registration statements, proxy statements, and other documents (including any
document required to be filed as an exhibit thereto) required to be filed by the
Company with the Securities and Exchange Commission (“SEC”)
since                  . All such required forms, reports, schedules,
registration statements, proxy statements and other documents (including those
that the Company may file subsequent to the date hereof) are referred to herein
as the “SEC Reports.” As of their respective dates, the SEC Reports (including
any financial statements or schedules included or incorporated by reference
therein) (i) were prepared in all material respects in accordance with the
requirements of the 1933 Act or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as the case may be, and the rules and regulations of the
SEC thereunder applicable to such SEC Reports and (ii) did not at the time they
were filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of the date hereof, there has not
been any Material Adverse Effect with respect to the Company that would require
disclosure under the Securities Act.
 
 
3

--------------------------------------------------------------------------------


 
 
3. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS  OF HOLDER. Holder hereby
represents and warrants to, and agrees with, the Company, that:
 
3.1            Authorization. This Convertible Note constitutes such Holder’s
valid and legally binding obligation, enforceable in accordance with its terms
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies. Holder represents that such
Holder has full power and authority to enter into this Convertible Note.
 
3.2            Purchase for Own Account. The Convertible Note and the shares of
the Company’s Common Stock issuable upon conversion of this Convertible Note
(collectively, the “Securities”) are being acquired for investment for Holder’s
own account, not as a nominee or agent, and not with a view to the public resale
or distribution thereof within the meaning of the 1933 Act, and such Holder has
no present intention of selling, granting any participation in, or otherwise
distributing the same.
 
3.3            Disclosure of Information. Such Holder has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the Securities. Such Holder
further has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Securities and
to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to such Holder or to which such
Holder had access. The foregoing, however, does not in any way limit or modify
the representations and warranties made by the Company in Section 2.
 
3.4            Investment Experience. Such Holder understands that the purchase
of the Securities is highly speculative and involves substantial risk. Such
Holder has such knowledge and experience in financial and business matters that
the Holder is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect the Holder’s own interests and the
ability to bear the economic risk of this investment.
 
3.5            Restricted Securities. Such Holder understands that the
Securities are characterized as “restricted securities” under the 1933 Act and
Rule 144 promulgated thereunder inasmuch as they are being acquired from the
Company in a transaction not involving a public offering, and that under the
1933 Act and applicable regulations thereunder such securities may be resold
without registration under the 1933 Act only in certain limited circumstances.
In this connection, such Holder is familiar with Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the 1933
Act. Such Holder understands that the Company is under no obligation to register
any of the securities sold hereunder. Such Holder understands that no public
market now exists for any of the Securities and that it is uncertain whether a
public market will ever exist for the Securities.
 
 
4

--------------------------------------------------------------------------------


 
 
4.             FURTHER LIMITATIONS ON DISPOSITION. Without in any way limiting
the representations set forth above, such Holder further agrees not to make any
disposition of all or any portion of the Securities unless and until:
 
4.1            there is then in effect a registration statement under the 1933
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or
 
4.2            such Holder shall have notified the Company of the proposed
disposition, and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and, at the expense of such
Holder or its transferee, with an opinion of counsel, reasonably satisfactory to
the Company, that such disposition will not require registration of such
securities under the 1933 Act.
 
Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required: (i) for any
transfer of any Convertible Note or Conversion Stock in compliance with Rule 144
or Rule 144A; (ii) for any transfer of any Convertible Note or Conversion Stock
by an Holder that is a partnership or a corporation to (A) a partner of such
partnership or shareholder of such corporation, (B) a controlled affiliate of
such partnership or corporation, (C) a retired partner of such partnership who
retires after the date hereof, (D) the estate of any such partner or
shareholder; or (iii) for the transfer by gift, will or in testate succession by
any Holder to his or her spouse or lineal descendants or ancestors or any trust
for any of the foregoing; provided that in each of the foregoing cases the
transferee agrees in writing to be subject to the terms of this Section 4 to the
same extent as if the transferee were an original Holder hereunder.
 
5.             LEGENDS. Such Holder understands and agrees that the certificates
evidencing the Securities will bear legends substantially similar to those set
forth below in addition to any other legend that may be required by applicable
law, by the Company’s Certificate of Incorporation or Bylaws, or by any
agreement between the Company and such Holder:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
 
5

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed by the Company from any certificate
evidencing the Securities upon delivery to the Company of an opinion of counsel,
reasonably satisfactory to the Company, that a registration statement under the
1933 Act is at that time in effect with respect to the legended security or that
such security can be freely transferred in a public sale (other than pursuant to
Rule 144 or Rule 145 under the 1933 Act) without such a registration statement
being in effect and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which the Company issued the
Securities.
 
6.             CONVERSION.
 
6.1            Optional Conversion by Holder; Prepayment. Upon the request of
the Holder, this Convertible Note may be converted, in whole or in part, into
that number of shares of Common Stock equal to (a) the outstanding principal and
accrued interest under this Convertible Note being converted divided by (b) the
Conversion Price.
 
6.2            Termination of Rights. All rights with respect to this
Convertible Note shall terminate upon the issuance of shares of the Conversion
Stock upon conversion of this Convertible Note in its entirety, whether or not
this Convertible Note has been surrendered. Notwithstanding the foregoing,
Holder agrees to surrender this Convertible Note to the Company for cancellation
as soon as is possible following conversion of this Convertible Note in it’s
entirety.
 
6.3            Issuance of Conversion Stock. As soon as practicable after
conversion of this Convertible Note, the Company at its expense will cause to be
issued in the name of and delivered to the Holder, a certificate or certificates
for the number of shares of Conversion Stock to which the Holder shall be
entitled upon such conversion (bearing such legends as may be required by
applicable state and federal securities laws in the opinion of legal counsel of
the Company, by the Company’s Certificate of Incorporation or Bylaws, or by any
agreement between the Company and the Holder), together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Convertible Note. Such conversion shall be deemed to
have been made, if made under Section 6.1 or 6.2 above, immediately prior to the
close of business on the date that this Convertible Note shall have been
surrendered for conversion, accompanied by written notice of election to
convert. No fractional shares will be issued upon conversion of this Convertible
Note. If upon any conversion of this Convertible Note(and all other Convertible
Notes held by the same Holder, after aggregating all such conversions), a
fraction of a share would otherwise result, then in lieu of such fractional
share the Company will pay the cash value of that fractional share, calculated
on the basis of the applicable Conversion Price.
 
 
6

--------------------------------------------------------------------------------


 
7.             DEFAULT; ACCELERATION OF OBLIGATION. The Company will be deemed
to be in default under this Convertible Note and the outstanding unpaid
principal balance of this Convertible Note, together with all interest accrued
thereon, will immediately become due and payable in full, without the need for
any further action on the part of Holder, upon the occurrence of any of the
following events (each an “Event of Default”): (a) failure to make payment of
principal and interest when due under this Convertible Note; (b) upon the filing
by or against the Company of any voluntary or involuntary petition in bankruptcy
or any petition for relief under the federal bankruptcy code or any other state
or federal law for the relief of debtors; provided, however, with respect to an
involuntary petition in bankruptcy, such petition has not been dismissed within
ninety (90) days after the filing of such petition; (c) upon the execution by
the Company of an assignment for the benefit of creditors or the appointment of
a receiver, custodian, trustee or similar party to take possession of the
Company’s assets or property; or (d) the Common Stock shall trade on the Trading
Market at a price per share that is $0.02 per share or lower at any time during
the term of this Note (as adjusted for any stock splits, stock dividends,
combinations, subdivisions, recapitalizations or the like).
 
8.             REMEDIES ON DEFAULT; ACCELERATION. Upon any Event of Default, the
Holder will have, in addition to its rights and remedies under this Convertible
Note, full recourse against any real, tangible or intangible assets of the
Company, and may pursue any legal or equitable remedies that are available to
Holder, and may declare the entire unpaid principal amount of this Convertible
Note and all unpaid accrued interest under this Convertible Note to be
immediately due and payable in full.
 
9.             ADJUSTMENT PROVISIONS. The number and character of shares of
Conversion Stock issuable upon conversion of this Convertible Note (or any
shares of stock or other securities or property at the time receivable or
issuable upon conversion of this Convertible Note) and the Conversion Price
therefor are subject to adjustment upon occurrence of the following events
between the date this Convertible Note is issued and the date it is converted:
 
9.1            Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
etc. If the conversion is made under Section 6.1 or 6.2 above, the Conversion
Price of this Convertible Note and the number of shares of Conversion Stock
issuable upon conversion of this Convertible Note(or any shares of stock or
other securities at the time issuable upon conversion of this Convertible Note)
shall each be proportionally adjusted to reflect any stock dividend, stock
split, reverse stock split, reclassification, recapitalization or other similar
event affecting the number of outstanding shares of Conversion Stock (or such
other stock or securities).
 
9.2            Adjustment for Other Dividends and Distributions. In case the
Company shall make or issue, or shall fix a record date for the determination of
eligible Holders entitled to receive, a dividend or other distribution payable
with respect to the capital stock that is payable in (a) securities of the
Company (other than issuances with respect to which adjustment is made under
Section 10.1), or (b) assets (other than cash dividends paid or payable solely
out of retained earnings), then, and in each such case, the Holder, upon
conversion of this Convertible Note at any time after the consummation,
effective date or record date of such event, shall receive, in addition to the
shares of Conversion Stock issuable upon such exercise prior to such date, the
securities or such other assets of the Company to which the Holder would have
been entitled upon such date if the Holder had converted this Convertible Note
immediately prior thereto (all subject to further adjustment as provided in this
Convertible Note).
 
 
7

--------------------------------------------------------------------------------


 
 
9.3            Adjustment for Reorganization, Consolidation, Merger. In case of
any reorganization of the Company (or of any other corporation the stock or
other securities of which are at the time receivable on the conversion of this
Convertible Note), after the date this Convertible Note, or in case, after such
date, the Company (or any such corporation) shall consolidate with or merge into
another corporation or convey all or substantially all of its assets to another
corporation and then distribute the proceeds to its shareholders, then, and in
each such case, the Holder, upon the conversion of this Convertible Note (as
provided in Section 6) at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the conversion of this Convertible Note prior to such consummation, the stock or
other securities or property to which the Holder would have been entitled upon
the consummation of such reorganization, consolidation, merger or conveyance if
the Holder had converted this Convertible Note immediately prior thereto, all
subject to further adjustment as provided in this Convertible Note, and the
successor or purchasing corporation in such reorganization, consolidation,
merger or conveyance (if other than the Company) shall duly execute and deliver
to the Holder a supplement hereto acknowledging such corporation’s obligations
under this Convertible Note; and in each such case, the terms of the Convertible
Note shall be applicable to the shares of stock or other securities or property
receivable upon the conversion of this Convertible Note after the consummation
of such reorganization, consolidation, merger or conveyance.
 
10.             NOTICE OF ADJUSTMENTS. The Company shall promptly give written
notice of each adjustment or readjustment of the Conversion Price or the number
of shares of Conversion Stock or other securities issuable upon conversion of
this Convertible Note. The notice shall describe the adjustment or readjustment
and show in reasonable detail the facts on which the adjustment or readjustment
is based.
 
11.             PIGGYBACK REGISTRATION RIGHTS. If the Company decides to
register any of its shares of Common Stock or securities convertible into or
exchangeable for Common Stock under the 1933 Act (a “Registration”) on a form
that is suitable for an offering of shares of Common Stock by the Company or by
third parties and that is not a registration solely to implement an employee
benefit plan on SEC Form S-8 (or successor form), a registration statement on
SEC Form S-4 (or successor form) or a transaction to which Rule 145 or any other
similar rule of the SEC is applicable, the Company shall give written notice to
the Holder of its intention to effect such a Registration. The Company shall use
its commercial best efforts to include all of the Conversion Shares in such
Registration.
 
12.             MAXIMUM INTEREST RATE. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate as provided for herein
shall exceed the maximum lawful rate which may be contracted for, charged, taken
or received by the Holder in accordance with any applicable law (the “Maximum
Rate”), the rate of interest applicable to this Debenture shall be limited to
the Maximum Rate. To the greatest extent permitted under applicable law, the
Company hereby waives and agrees not to allege or claim that any provisions of
this Debenture could give rise to or result in any actual or potential violation
of any applicable usury laws.
 
 
8

--------------------------------------------------------------------------------


 
13.             RESERVATION OF STOCK. If at any time the number of shares of
Conversion Stock or other securities issuable upon conversion of this
Convertible Note shall not be sufficient to effect the conversion of this
Convertible Note, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Conversion Stock or other securities issuable upon conversion of this
Convertible Note as shall be sufficient for such purpose.
 
14.             NO RIGHTS OR LIABILITIES AS STOCKHOLDER. This Convertible Note
does not by itself entitle the Holder to any voting rights or other rights as a
stockholder of the Company. In the absence of conversion of this Convertible
Note, no provisions of this Convertible Note, and no enumeration herein of the
rights or privileges of the Holder, shall cause the Holder to be a shareholder
of the Company for any purpose.
 
15.             NO IMPAIRMENT. The Company will not, by amendment of its
Certificate of Incorporation or Bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, willfully avoid or seek to avoid the observance
or performance of any of the terms of this Convertible Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder under this Convertible Note against wrongful
impairment. Without limiting the generality of the foregoing, the Company will
take all such action as may be necessary or appropriate in order that the
Company may duly and validly issue fully paid and nonassessable shares of
Conversion Stock upon the conversion of this Convertible Note.
 
16.             RELEASE. In consideration of the Company agreeing to pay the
Principal Amount plus interest thereon as set forth above, the Company executing
this Agreement and other undertakings provided for herein, the sufficiency of
which are hereby acknowledged, the Holder, on behalf of itself, its successors,
agents, affiliates, and assigns, does hereby fully, finally and unconditionally
release and forever discharge the Company, its affiliates, subsidiaries, parent
companies or other related companies, and its past and present directors,
officers, agents, representatives, and employees, from and waive and release all
actions, causes of action, lawsuits, appeals, claims, charges, complaints,
debts, obligations, demands, rights, grievances, promises, liability, damages,
costs and/or fees whatsoever in law or equity that the Holder had, now has, or
may have against the Company and its past and present officers, directors,
agents, representatives and employees, arising from or in connection with the
Holder’s investment in, service as an officer in or association in any way with
the Company, enforceable under any local, state or federal statute, regulation
or ordinance, or under the common law of the United States, or of any of the
states.
 
17.             WAIVERS. The Company and all endorsers of this Convertible Note
hereby waive notice, presentment, protest and notice of dishonor.
 
18.             ATTORNEYS’ FEES. In the event any party is required to engage
the services of any attorneys for the purpose of enforcing this Convertible
Note, or any provision thereof, the prevailing party shall be entitled to
recover its reasonable expenses and costs in enforcing this Convertible Note,
including attorneys’ fees.
 
 
9

--------------------------------------------------------------------------------


 
 
19.             TRANSFER. Neither this Convertible Note nor any rights hereunder
may be assigned, conveyed or transferred, in whole or in part, without the
Company’s prior written consent, which the Company may withhold in its sole
discretion. The rights and obligations of the Company and the Holder under this
Convertible Note shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees.
 
                   20.            GOVERNING LAW; JURISDICTION; VENUE. This
Convertible Note shall be governed by and construed under the internal laws of
the State of California as applied to agreements among California residents
entered into and to be performed entirely within California, without reference
to principles of conflict of laws or choice of laws.
 
                    21.            HEADINGS. The headings and captions used in
this Convertible Note are used only for convenience and are not to be considered
in construing or interpreting this Convertible Note. All references in this
Convertible Note to sections and exhibits shall, unless otherwise provided,
refer to sections hereof and exhibits attached hereto, all of which exhibits are
incorporated herein by this reference.
 
22.            NOTICES. Unless otherwise provided, any notice required or
permitted under this Convertible Note shall be given in writing and shall be
deemed effectively given (i) at the time of personal delivery, if delivery is in
person; (ii) one (1) business day after deposit with an express overnight
courier for United States deliveries, or two (2) business days after such
deposit for deliveries outside of the United States, with proof of delivery from
the courier requested; or (iii) three (3) business days after deposit in the
United States mail by certified mail (return receipt requested) for United
States deliveries when addressed to the party to be notified at the address
indicated for such party below:
 
If to the Company:
     
If to the Holder:
Tangiers Investors, L.P.
1446 Front St. Suite 400
San Diego, CA 92101
Attn: Michael Sobeck

 
 
23.            AMENDMENTS AND WAIVERS. Any term of this Convertible Note may be
amended, and the observance of any term of this Convertible Note may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder. Any
amendment or waiver effected in accordance with this Section shall be binding
upon the Holder, each future Holder of such securities, and the Company.
 
24.            SEVERABILITY. If one or more provisions of this Convertible Note
are held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Convertible Note and the balance of the Convertible Note
shall be interpreted as if such provision(s) were so excluded and shall be
enforceable in accordance with its terms.
 
        25.            RECITALS. The parties acknowledge the accuracy of the
Recitals and incorporate the Recitals into and make them a part of this
Agreement.
 
[SIGNATURE PAGE NEXT]
 
 
10

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has caused this Convertible Note to be signed in
its name as of the date first above written.
 
Mega Media Group, Inc.
 
By:                                           
 
Name:                                      
 
Title:                                          
 
 
AGREED AND ACKNOWLEDGED:
 
THE HOLDER
 
TANGIERS INVESTORS, L.P.
 
By:                                                
 
Name:  Tangiers Capital, LLC
 
Its: General Partner
 
 

